Case 4:21-cr-00070-SMR-SHL Document 34 Filed 08/19/21 Page 1 of 7
                        Case 4:21-cr-00070-SMR-SHL Document 34 Filed 08/19/21 Page 2 of 7
AO 245B (Rev. 09/19)     Judgment in a Criminal Case
v1                       Sheet 2 — Imprisonment

                                                                                                                              Judgment Page: 2 of 7
 DEFENDANT: Nicole Poole Franklin
 CASE NUMBER: 4:21-CR-00070-001


                                                                   IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
 total term of:
     304 months as to each of Counts One and Two of the Information filed on April 21, 2021, to be served concurrently with each other and concurrently
     with the sentence imposed in the Iowa District Court for Polk County Docket Number FECR334319. This term reflects a sentence of 324 months,
     reduced by the 20 months the defendant has spent in custody as to Docket Number FECR334319. This reduction is made pursuant to USSG §5G1.3(b),
     because this period of imprisonment would not otherwise be credited to the defendant's sentence by the Bureau of Prisons.

        ✔
        G    The court makes the following recommendations to the Bureau of Prisons:

     That the defendant be placed at a facility with dual-diagnosis mental health and drug treatment, as close to Iowa as possible, as commensurate with her
     security and classification needs. The Court further recommends that the defendant be made eligible to participate in the 500-hour Residential Drug
     Abuse Treatment Program (RDAP).

        ✔ The defendant is remanded to the custody of the United States Marshal.
        G

        G The defendant shall surrender to the United States Marshal for this district:
             G at                                      G a m.         G p m.        on

             G as notified by the United States Marshal.

        G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             G before                   on

             G as notified by the United States Marshal.
             G as notified by the Probation or Pretrial Services Office.


                                                                          RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                               to

 a                                                        , with a certified copy of this judgment.



                                                                                                             UNITED STATES MARSHAL


                                                                                  By
                                                                                                         DEPUTY UNITED STATES MARSHAL
Case 4:21-cr-00070-SMR-SHL Document 34 Filed 08/19/21 Page 3 of 7
Case 4:21-cr-00070-SMR-SHL Document 34 Filed 08/19/21 Page 4 of 7
Case 4:21-cr-00070-SMR-SHL Document 34 Filed 08/19/21 Page 5 of 7
Case 4:21-cr-00070-SMR-SHL Document 34 Filed 08/19/21 Page 6 of 7
Case 4:21-cr-00070-SMR-SHL Document 34 Filed 08/19/21 Page 7 of 7
